[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________            FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-15162         ELEVENTH CIRCUIT
                                                         APRIL 13, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                            CLERK

                    D. C. Docket No. 09-01225-CV-T-23EAJ

RICHARD W. TROYANOS, JR.,
as personal representative of the
estate of Richard J. Troyanos,

                                                           Plaintiff-Appellant,

                                    versus

JIM COATS, in his official
capacity as Sheriff of the
Pinellas County Sheriff's Office,
D.O. RICHARD F. MILLER,
individually and in his official
capacity as a doctor employed by
the Pinellas County Sheriff's Office,
RN RAPHAELITA E. SIMON-ROBINSON,
individually and in her official
capacity as a nurse employed by the
Pinellas County Sheriff's Office,


                                                      Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                   (April 13, 2010)

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Richard W. Troyanos Jr. appeals the dismissal of the complaint filed on

behalf of his father, Richard J. Troyanos, against Jim Coats, the Sheriff of Pinellas

County, and Richard Miller and Raphaelita Simon-Robinson, members of the

medical staff at the Pinellas County Jail. See 42 U.S.C. § 1983. Troyanos argues

that the complaint stated a claim of deliberate indifference against Coats, Miller,

and Simon-Robinson. We affirm.

                                 I. BACKGROUND

      Richard J. Troyanos lived at the Boley Center for Behavioral Healthcare,

which is a rehabilitation facility that provides residential and psychiatric services

for mentally ill adults. Troyanos had a history of mental illness that included

depression, bipolar disorder, and psychosis. Troyanos had attempted suicide on

multiple occasions, and he had been committed involuntarily for psychiatric

treatment on at least six occasions, Fla. Stat § 394.467.



                                           2
      On November 6, 2006, officers of the Pinellas County Sheriff’s Office

arrested Troyanos for an incident of domestic violence against his girlfriend and

transported Troyanos to the Pinellas County Jail. During the intake process, an

officer observed “scars on both of [Troyanos’s] inner wrists from multiple self-

inflicted wounds,” and the officer reported her findings to Troyanos’s screening

nurse. Troyanos initially was calm and cooperative during the screening

examination and the nurse recorded that Troyanos had a slight edema and

ecchymosis on his wrists.

      Troyanos later became agitated and uncooperative. Staff at the jail

handcuffed Troyanos and placed him in a holding cell to “deescalate.” Inside the

cell, Troyanos banged his head violently against the wall.

      Simon-Robinson evaluated Troyanos and recorded that his forehead was red

where he had hit his head on the wall of his cell. Simon-Robinson observed that

Troyanos was “babbling,” “belligerent,” and experiencing an “alteration in mental

status,” and Robinson concluded that Troyanos was “mentally challenged.”

Simon-Robinson found no “contraindications to placement into security restraints

or special accommodations,” and she instructed officers to restrain Troyanos in a

“Pro-Straint Chair.” Robinson also placed Troyanos on “Close Observation

Status,” which required that a detention officer observe Troyanos every 15



                                          3
minutes.

       After Troyanos was released from the chair three to four hours later, an

evaluating nurse observed that Troyanos was extremely agitated, unable to focus,

spoke in a rambling manner, and exhibited an altered thought process. Miller later

evaluated Troyanos and observed that he was angry, agitated, nasty, hostile,

uncooperative, and verbally abusive. Miller did not perform a mental health

screening. Miller later received reports that Troyanos had become increasingly

agitated and examined Troyanos a second time. Miller diagnosed Troyanos with a

psychotic disorder and ordered him sedated.

       On November 7, 2006, Troyanos was agitated, grabbed the reel to an IV

extension cord and swung it above his head, jumped up and down, yelled, and

banged his head against a window. Detention staff tackled and physically

restrained Troyanos. Miller arrived later to evaluate Troyanos, but finding him

asleep, Miller left.

       The following day, jail staff checked Troyanos every 15 minutes. The staff

observed Troyanos sitting on the floor of his cell with his head in his hands and

upset apparently because he was unable to “contact his son by telephone.” Two

inmates housed near Troyanos’s cell reported that Troyanos was crying and

shaking the bars of his cell.



                                          4
       On November 9, 2006, jail staff continued to observe Troyanos every 15

minutes, but Troyanos alleged that deputies failed to check him between 4:30 p.m.

and 5:00 p.m. Around 5:14 p.m., a staff member noticed that Troyanos was sitting

with his back against the cell door. Troyanos failed to respond to inquiries.

       Troyanos had committed suicide by strangling himself. A noose was found

around his neck. Troyanos formed the noose from the elastic waistband of his

inmate uniform pants, which he had cut using the sharp edge of a shredded plastic

cup.

       Troyanos’s son filed a complaint that alleged Coats, Simon-Robinson, and

Miller had violated Troyanos’s civil rights under the Fourteenth Amendment, 42

U.S.C. § 1983, and state law, Fla. Stat. §§ 768.16–.26. The first count of the

complaint alleged that Coats had failed to train or supervise his employees to

“monitor, screen, assess, house, and/or protect mentally ill” detainees. The second

and third counts of the complaint alleged that Coats had violated the Florida

Wrongful Death Act. The fourth and fifth counts of the complaint alleged that

Simon-Robinson and Miller had failed to assess and treat Troyanos as at risk of

committing suicide.

       Coats, Simon-Robinson, and Miller moved to dismiss for failure to state a

claim, Fed. R. Civ. P. 12(b)(6), and the district court granted that motion. The



                                          5
district court ruled that the conduct of Miller and Robinson fell “short of deliberate

indifference” and the employees were entitled to qualified immunity. The district

court also ruled that “[n]o basis exist[ed] for an inadequate training claim” against

Coats based on Troyanos’s allegation of a “single incident” of suicide. The district

court declined to exercise supplemental jurisdiction over the claims of wrongful

death under Florida law.

                           II. STANDARD OF REVIEW

      We apply two standards of review in this appeal. We review de novo a

dismissal for failure to state a claim. Jimenez v. Wellstar Health Sys., 596 F.3d

1304, 1308 (11th Cir. 2010). We accept the allegations in the complaint as true,

and draw all reasonable inferences in favor of Troyanos. Id. “‘We review the

district court’s decision not to exercise supplemental jurisdiction for abuse of

discretion.’” Utopia Provider Sys., Inc. v. Pro-Med Clinical Sys., LLC, 596 F.3d

1313, 1328 (11th Cir. 2010) (quoting Parker v. Scrap Metal Processors, Inc., 468

F.3d 733, 738 (11th Cir. 2006)).

                                   III. DISCUSSION

      Troyanos challenges the dismissal of his complaint. Troyanos argues that

his complaint stated a claim of deliberate indifference against Simon-Robinson and

Miller. Troyanos also argues that his complaint stated a claim of inadequate



                                           6
training against Coats, and Troyanos asks that we “order the [district] court to

accept jurisdiction of” the state law claims against Coats.

       Troyanos’s complaint fails to allege that Simon-Robinson or Miller ignored

a strong likelihood that Troyanos would commit suicide. Deliberate indifference

requires evidence of “something more than a medical judgment call, an accident, or

an inadvertent failure.” Rogers v. Evans, 792 F.2d 1052, 1060 (11th Cir. 1986) (en

banc). “[T]o prevail under section 1983 for [a] violation of substantive rights,

under . . . the . . . fourteenth amendment, the plaintiff must show that . . . jail

official[s] displayed ‘deliberate indifference’ to the prisoner’s taking of his own

life.” Edwards v. Gilbert, 867 F.2d 1271, 1274–75 (11th Cir. 1989). The

complaint did not mention that Simon-Robinson or Miller knew of Troyanos’s

suicidal tendencies, see id. at 1275, ignored Troyanos when he acted out, or

delayed or withheld from him mental or medical treatment. The complaint instead

alleged that Simon-Robinson and Miller attended to Troyanos’s psychiatric needs

and ordered that jail staff monitor Troyanos regularly. Troyanos complains that

Simon-Robinson and Miller should have performed various assessments and their

conduct was “negligent and below applicable standards of care” for their

professions, but that allegation “is not enough for section 1983 liability.” Schmelz

v. Monroe County, 954 F.2d 1540, 1545 (11th Cir. 1992); see Rogers, 792 F.2d at



                                             7
1059 (dismissing complaints against warden of women’s prison and other officials

for suicide of inmate that was based on allegations that officials failed to provide a

“desirable standard of medical care”). Simon-Robinson and Miller cannot be

faulted for failing to foresee that Troyanos would commit suicide using the elastic

in his pants. Cagle, 334 F.3d at 989 (vacating denial of summary judgment in

favor of county jailer when inmate hung himself with elastic from his underwear).

The district court did not err by dismissing the complaint against Simon-Robinson

and Miller.

      Troyanos’s complaint also fails to allege that Coats was deliberately

indifferent because he did not properly train, supervise, or discipline his staff. We

are not required to inquire about Coats’s customs or policies for treating mentally

ill inmates because the complaint failed to state a claim that jail officials violated

Troyanos’s constitutional rights. Garczynski v. Bradshaw, 573 F.3d 1158, 1170

(11th Cir. 2009) (“Analysis of a state entity’s custom or policy is unnecessary,

however, when no constitutional violation has occurred.”). The district court

correctly dismissed the complaint against Coats.

      The district court also did not abuse its discretion by declining to exercise

supplemental jurisdiction over the remaining state law claims against Coats. There

was no reason for the district court to exercise jurisdiction over the state law claims



                                            8
after the court dismissed the only claim against Coats over which it had original

jurisdiction. In fact, we “encourage[] district courts to dismiss any remaining state

claims when, as here, the federal claims have been dismissed prior to trial.” Raney

v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004).

                                IV. CONCLUSION

      The dismissal of Troyanos’s complaint is AFFIRMED.




                                          9